Case 9:20-cr-80072-KAM Document 14 Entered on FLSD Docket 10/23/2020 Page 1 of 23




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. -20-80072-CR-Marra/Matthewman
                                                 -----
                                             18 u.s.c. § 371
                                               18 U.S.C. § 1001

    UNITED STATES OF AMERICA,

    vs.                                                                              KJZ

    LAURA LUZ MARIA TORRES ROMERO,
              a/k/a "Antonieta Vinkelried"
                                                                           Oct 23, 2020
              a/k/a "Antonieta Winkelried"
              a/k/a "Antonieta Mena," and
                                                                                        West Palm Beach
    MELANIE WILHELM,

                      Defendants.                 I

                                            INFORMATION

            The United States Attorney charges that:

                                     GENERAL ALLEGATIONS

            At all times relevant to this Information :

          A. Asylum Process

            1.     The United States Citizenship and Immigration Services ("USCIS") was an

    agency of the United States Department of Homeland Security responsible for receiving

    and adjudicating immigrant and non -immigrant applications and petitions , including Form

    1-589 , Application for Asylum and Withholding of Removal ("asylum application "), Form 1-

    765 , Application for Employment Authorization , and Form EOIR-42B , Application for

    Cancellation of Removal.

            2.     Asylum status was a form of protection available to eligible nonimmigrants

    present in the United States . To be eligible for asylum status an alien had to establish

    that he was unable or unwilling to return to his country of nationality or residence because
Case 9:20-cr-80072-KAM Document 14 Entered on FLSD Docket 10/23/2020 Page 2 of 23




    of persecution or a well-founded fear of persecution on account of race , religion ,

    nationality, membership in a particular social group or political opinion .      To apply for

    asylum , an individual was required to file an asylum application with USCIS , within one

    year of the individual's arrival in the United States . An application filed after the one-year

    period would be denied unless the applicant established changed circumstances that

    materially affected the applicant's asylum eligibility or extraordinary circumstances that

    caused the delay in filing .

           3.     The asylum application required the applicant to provide , among other

    things , information about the applicant's family and a "detailed and specific account of the

    basis of [the] claim to asylum ." The applicant was required to sign the application under

    penalty of perjury, certifying that the information contained therein was true and correct.

           4.      If the asylum application was prepared by someone other than the applicant

    or the applicant's immediate family member, that person ("the preparer") was also

    required to sign the application and declare that the information contained therein was

    true based upon the preparer's personal knowledge or information provided to the

    preparer by the applicant.     In addition , the preparer had to certify that the preparer had

    read the completed application to the applicant in the applicant's native language or a

    language the applicant could understand for verification before the alien signed the

    application in the preparer's presence .

           5.      When USCIS received an asylum application , they conducted various

    record checks and then scheduled the applicant for an interview with an asylum officer.

    At the interview, the applicant was permitted to present documents to bolster the

    applicant's asylum claim . After the interview , the asylum officer made a determination




                                                   2
Case 9:20-cr-80072-KAM Document 14 Entered on FLSD Docket 10/23/2020 Page 3 of 23




    to either grant asylum or refer the applicant to an immigration judge for final determination .

    The immigration judge would conduct a hearing on the applicant's claim and either deny

    or grant the application . If the judge denied the asylum application, the judge would

    issue an Order of Removal , requiring the applicant to leave the United States . If an

    applicant had family in the United States and met certain requirements , including residing

    in the United States continuously for ten years , the applicant could challenge the removal

    by filing an Application for Cancellation of Removal.

           6.     If an asylum application was pending for 150 days or more, the applicant

    was eligible to apply for permission to work in the United States, by filing an application

    for employment authorization.     In such situations , USCIS would automatically grant the

    application for employment authorization and issue an Employment Authorization

    Document, also known as a "work permit," without evaluating the merits of the pending

    asylum claim . This procedure allowed an asylum applicant to continue working during

    the pendency of the asylum process . If the application for employment authorization was

    prepared by someone other than the applicant, the preparer was required to sign the

    application , certifying under penalty of perjury, that the information contained therein was

    true and correct.

       B. The Immigration Business

           7.     El Latino Multiservices , Inc. , M&K Multiservices , Inc., L&L Document

    Services , Inc., and AYE Services , Inc. (hereinafter referred to collectively as "the

    immigration business") were Florida corporations purportedly in the business of providing

    immigration assistance and other services to the public. The business operated from

    store fronts located in Lake Worth and West Palm Beach , Florida .




                                                  3
Case 9:20-cr-80072-KAM Document 14 Entered on FLSD Docket 10/23/2020 Page 4 of 23




        C. The Defendants

        8.          Defendant LAURA LUZ MARIA TORRES ROMERO (hereinafter TORRES)

    was the true owner of the immigration business . TORRES controlled all aspects of the

    business and directed its day to day operations. TORRES also controlled , either directly

    or indirectly through nominees , all of the corporate bank accounts.

        9.          Defendant MELANIE WILHELM was hired by TORRES to serve as her

    assistant at the immigration business. Under TORRES' direction , WILHELM did the

    bookkeeping , billing , payroll , and banking for the immigration business .       Although

    WILHELM had no control over the operation or finances of the immigration business, she

    agreed to let TORRES list her as a corporate officer on the corporate documents and as

    a signatory on the bank accounts . At TORRES ' direction , WILHELM prepared some of

    the false asylum and work permit applications and created many of the fraudulent

    supporting documents for the cancellation of removal applications.

                                              COUNT 1
                                  (18 U.S.C. § 371: Conspiracy)

             10.      The General Allegations section is re-alleged and incorporated as though

    fully set forth herein .

             11 .     From in or around 2012 , and continuing through in or around March , 2020 ,

    the exact dates being unknown to the United States Attorney, in Palm Beach County, in

    the Southern District of Florida , and elsewhere , the defendants ,




                                                    4
Case 9:20-cr-80072-KAM Document 14 Entered on FLSD Docket 10/23/2020 Page 5 of 23




                            LAURA LUZ MARIA TORRES ROMERO,
                                a/k/a "Antonieta Vinkelried,"
                                a/k/a "Antonieta Winkelried,"
                                a/k/a "Antonieta Mena,"
                                            and
                                    MELANIE WILHELM,


    did knowingly and willfully combine , conspire , confederate and agree with each other,

    and with others known and unknown to the United States Attorney to commit offenses

    against the United States , as follows :

           a.     to knowingly defraud the United States by impairing , impeding , obstructing

    and defeating , through deceitful and dishonest means , the lawful governmental functions

    of USCIS in its administration of immigration benefits programs, in violation of Title 18,

    United State , Section 371 ;

           b.     to knowingly subscribe as true under penalty of perjury false statements

    with respect to material facts in applications , affidavits , and other documents required by

    the immigration laws and regulations prescribed thereunder, and to knowingly present

    such applications , affidavits , and other documents which contained such false statements

    and which failed to contain any reasonable basis in law or fact, in violation of Title 18,

    United States Code , Sections 1546(a); and

           c.     to knowingly, and with intent to defraud , devise and intend to devise a

    scheme and artifice to defraud and to obtain money and property from clients of the

    immigration business , by means of materially false and fraudulent pretenses ,

    representations and promises , knowing that the pretenses , representations and promises

    were false and fraudulent when made , and did knowingly cause to be delivered by the




                                                  5
Case 9:20-cr-80072-KAM Document 14 Entered on FLSD Docket 10/23/2020 Page 6 of 23




    United States mail any matter or thing , according to the direction thereon, for the purpose

    of executing such scheme and artifice and attempting to do so , in violation of Title 18,

    United States Code, Section 1341.

           All in violation of Title 18, United States Code, Section 371 .

                                PURPOSE OF THE CONSPIRACY

           12.    It was the purpose of the conspiracy for the defendants and their co-

    conspirators to unlawfully enrich themselves by fraudulently procuring work permits from

    USCIS for ineligible aliens through the submission of false and fraudulent asylum and

    employment authorization applications .

                          MANNER & MEANS OF THE CONSPIRACY

           The manner and means by which the defendants and their co-conspirato rs sought

    to accomplish the purpose of the conspiracy included , among others, the following:

           13.    TORRES operated storefronts in West Palm Beach and Lake Worth ,

    Florida , which offered , among other things , immigration services to the public.

           14.    TORRES solicited immigration clients primarily by word of mouth . Most of

    the clients who sought her assistance had illegally entered the United States many years

    earlier and were ineligible for asylum benefits .

           15.    TORRES told the clients they were eligible for work permits and legal status

    and made up fictitious programs under which they purportedly qualified for such benefits,

    including the "Law of 10 Years Program ," if they had been in the United States for ten

    years or more , and the "Family Reunification Program ," if they had children in the United

    States.




                                                  6
Case 9:20-cr-80072-KAM Document 14 Entered on FLSD Docket 10/23/2020 Page 7 of 23




               16.   TORRES obtained background information from the clients to complete the

    initial sections of the asylum application . TORRES never asked the clients if they had

    suffered persecution in their native countries or if they were unable or unwilling to return

    to their native countries because of persecution based on race , religion , nationality,

    membership in a particular social group or political opinion.

               17.   TORRES used the background information obtained from the clients to

    complete the initial sections of the asylum application . In the section where the clients

    were required to provide a detailed and specific account of their asylum claim, TORRES

    knowingly made up false and fictitious narratives of persecution the clients had

    purportedly suffered in their native countries.    Most of the applications contained similar,

    and at times identical , stories of persecution .        For example, most of TORRES'

    applications falsely stated that drug cartels and/or gangs had terrorized the client's village ,

    beaten the client, forced him to sell drugs , and threatened to kill him if he refused to join

    the cartel or gang.

               18.   TORRES did not show the false and fraudulent asylum applications to the

    clients.     TORRES presented some clients with the signature page only and requested

    they sign the certification in blank. More often , TORRES or a co-conspirator would

    simply forge the client's name in the certification section of the asylum application .

               19.   TORRES never completed or signed the preparer section of the asylum

    application in order to conceal from USCIS her role in preparing the false applications .

               20.   TORRES required her clients to pay up-front, cash fees for her services .

    TORRES' fees varied from client to client and increased as the scheme went on , but




                                                   7
Case 9:20-cr-80072-KAM Document 14 Entered on FLSD Docket 10/23/2020 Page 8 of 23




    typically ranged from $2 ,500 to $4 ,000 for the initial application . TORRES, WILHELM,

    or a co-conspirator collected the cash fees from the clients.

           21.        TORRES, WILHELM , or a co-conspirator mailed the false and fraudulent

    asylum applications to USCIS by the United States Postal SeNice .

           22.       TORRES also prepared asylum applications for out of state clients.   With

    these clients , she falsely listed a local address which she owned or controlled as the

    mailing address so she would receive all correspondence from USCIS.              In some

    instances, TORRES charged the out of state clients "rental fees" for the local addresses

    she fraudulently used on their applications . The "rents" ranged from $150 per month to

    $400 per month.       TORRES collected "rental fees" from some out of state clients for up

    to two years .

           23 .      After waiting the requisite 150 days , TORRES prepared applications for

    employment authorization for the clients , claiming they were eligible for work permits

    based on pending asylum applications. TORRES, WILHELM , or another co-conspirator

    mailed the applications to USCIS via the United States Postal SeNice . TORRES falsely

    listed her office address as the mailing address on these applications so she would

    receive the work permits and all USCIS correspondence.

           24.       TORRES concealed from USCIS that she had prepared the fraudulent

    applications for employment authorization by leaving the preparer section blank.        In

    almost all instances, TORRES or one of her co-conspirators forged the clients ' names on

    the employment applications .

           25.        When the work permits arrived , TORRES demanded additional fees from

    the clients . These additional fees would range from approximately $1 ,500 to $4 ,500 . If




                                                  8
Case 9:20-cr-80072-KAM Document 14 Entered on FLSD Docket 10/23/2020 Page 9 of 23




    a client declined to pay the additional fee , TORRES threatened to return the client's work

    permit which, she claimed , would lead to the client's arrest and deportation .

            26 .    TORRES directed the clients to use their work permits to obtain Social

    Security cards and to provide her with copies of the Social Secu rity cards .

            27.     TORRES or a co-conspirator met with the clients at her office to prepare

    them for their asylum interviews . At the meetings, the clients saw the false asylum

    applications for the first time . TORRES reviewed the applications with the clients and

    directed them to memorize the details of the false asylum claims . TORRES warned the

    aliens they would not be permitted to stay in the United States if they did not tell the

    asylum officer exactly what was written in the application .

           28.      TORRES or a co-conspirator notified the clients when their work permits

    were about to expire and offered to renew them , in return for additional fees . TORRES

    warned the clients they would be deported if they failed to renew their work permits .

           29 .     In most instances , the clients' asylum applications were denied by an

    immigration judge . TORRES would file Cancellation of Removal applications for some

    clients , in return for additional fees .

           30. TORRES, WILHELM and other co-conspirators created and submitted via

    the United States Postal Service to USCIS false and fictitious documents , including fake

    letters from doctors and pastors , fake day ca re records , fake leases, and fake utility bills,

    in support of the Cancellation of Removal applications.

             31 .   During the course of the conspiracy, TORRES, WILHELM , and their co-

    conspirators prepared and submitted to USCIS approximately 1,000 falsely subscribed

    asylum and employment applications containing materially false statements , which




                                                   9
Case 9:20-cr-80072-KAM Document 14 Entered on FLSD Docket 10/23/2020 Page 10 of 23




    caused USCIS to issue hundreds of work permits to ineligible aliens.               In addition ,

    TORRES, WILHELM and their co-conspirators deceived and misled hundreds of clients

    by promising to provide them with legitimate immigration services and instead filing false

    immigration applications in their names and providing them with fraudulently procured

    work permits .     As a result, TORRES, WILHELM and their co-conspirators collected

    approximately $2 .2 million in cash fees from the clients

                                            OVERT ACTS

           32.    In furtherance of the conspiracy and to accomplish the purpose and objects

    thereof, the defendants and their co-conspirators committed and caused to be committed ,

    in the Southern District of Florida , and elsewhere , at least one of the following overt acts ,

    among others :

                  a.      On or about August 19, 2014 , WILHELM hand-delivered to USCIS a

    package containing false and fictitious documents in connection with client 1's

    Cancellation of Removal application .

                  b.       On or about August 8, 2016 , TORRES submitted or caused to be

    submitted to USCIS an application for employment authorization on behalf of client 2.

                  c.       On or about April 24 , 2017 , TORRES submitted or caused to be

    submitted to USCIS an application to renew client 3's employment authorization.

                  d.      On or about November 27 , 2017 , TORRES submitted and caused to

    be submitted to USCIS an asylum application on behalf of client 4.

           All in violation of Title 18, United States Code , Section 371 .




                                                   10
Case 9:20-cr-80072-KAM Document 14 Entered on FLSD Docket 10/23/2020 Page 11 of 23




                                            COUNT 2
                                    (18 US.C. § 371: Conspiracy)

           33.    Paragraphs seven through nine of the General Allegations section are re -

    alleged and incorporated as though fully set forth herein .

           34 .   From in or around 2011 , and continuing through in or around April , 2019 ,

    the exact dates being unknown to the United States Attorney, in Palm Beach County, in

    the Southern District of Florida , and elsewhere, the defendants ,

                            LAURA LUZ MARIA TORRES ROMERO,
                                a/k/a "Antonieta Vinkelried,"
                                a/k/a "Antonieta Winkelried,"
                                a/k/a "Antonieta Mena,"
                                            and
                                     MELANIE WILHELM,


    did knowingly and willfully combine , conspire , confederate and agree with each other, the

    co-conspirator attorney, and others known and unknown to the United States Attorney to

    commit offenses against the United States as follows:

                  a.     to knowingly embezzle , steal , purloin , and convert to their own use

    and the use of others money and a thing of value of the Un ited States and a department

    and agency thereof, of a value exceeding $1 ,000, that is, United States Department of

    Treasury refund checks payable to others and to which they were not entitled, in violation

    of Title 18, United States Code , Section 641 ; and

                  b.     to knowingly conduct and attempt to conduct financial transactions

    affecting interstate and foreign commerce , which financial transactions involved the

    proceeds of specified unlawful activity, knowing the property involved in the financial

    transactions represents the proceeds of some form of unlawful activity, and knowing that

    such transactions were designed in whole and in part to conceal and disguise the nature ,



                                                 11
Case 9:20-cr-80072-KAM Document 14 Entered on FLSD Docket 10/23/2020 Page 12 of 23




     location , source , ownership , and control of the proceeds , in violation of Title 18, United

    State Code , Sections 1956(a)(1 )(B)(i) .

                                    PURPOSE OF THE CONSPIRACY

            35.    It was the purpose of the conspiracy for the defendants and their co-

    conspirators to unjustly enrich themselves by (a) preparing and filing with the Internal

    Revenue Service (IRS) materially false and fraudulent income tax returns, claiming

    approximately $1 .8 million dollars in refunds , and (b) concealing their receipt of and

    control over the fraudulently obtained tax refunds by funneling the refunds through a TD

    bank account set up under a stolen identity and through the co-conspirator attorney's trust

    account.

                           MANNER AND MEANS OF THE CONSPIRACY

            The manner and means by which the defendants and their co-conspirators sought

    to accomplish the object of the conspiracy included the following :

            36.    TORRES and co-conspirators obtained personal identifying information ,

    including names , dates of birth , and social security numbers , from immigration clients

    ("clients");

            37.    Without the knowledge or consent of the clients, TORRES used their

    personal identifying information to prepare false and fraudulent tax returns , seeking

    significant refunds.    The returns included one or more materially false statements ,

    including false addresses , fake education credits , fictitious dependents , false childcare

    and earned income credits , and false business income , expenses and deductions .

    TORRES and the co-conspirators forged the clients' names on the fraudulent tax returns ;




                                                   12
Case 9:20-cr-80072-KAM Document 14 Entered on FLSD Docket 10/23/2020 Page 13 of 23




           38 .   TORRES, WILHELM and the co-conspirators created and submitted to the

    IRS false and fictitious documents , including fake leases , fake childcare receipts , and

    fake business receipts , in support of the false and fraudulent tax returns ;

           39.    The first few years of the scheme , TORRES directed the IRS to direct

    deposit the fraudulent refunds into a TD bank account, which TORRES opened using a

    stolen identity. Later in the scheme , TORRES had the IRS mail the fraudulent refund

    checks to the "home addresses" listed on the returns . These "home addresses" were in

    fact properties owned and/or controlled by TORRES.

           40.    WILHELM and the co-conspirators would retrieve the fraudulent tax refund

    checks from the home addresses listed on the returns and deliver them to TORRES.

           41 .   TORRES, WILHELM and other co-conspirators forged the names of the

    clients on the back of the refund checks .

           42 .   To conceal her receipt of and control over the refund checks, TORRES

    arranged to have the co-conspirator attorney in California launder the refund checks

    through her trust account, in return for a 10 percent fee .

           43.    The co-conspirator attorney issued checks drawn on her trust account for

    90 percent of the value of the refund check. At TORRES' direction, the co-conspirator

    attorney made the checks payable to companies TORRES owned or controlled . The

    checks were mailed to TORRES' office in the Southern District of Florida .

           44.    TORRES, WILHELM or another co-conspirator would deposit the checks

    issued by the co-conspirator attorney into business accounts controlled by TORRES.

    The monies from the checks were withdrawn from the accounts by ATM withdrawals,




                                                  13
Case 9:20-cr-80072-KAM Document 14 Entered on FLSD Docket 10/23/2020 Page 14 of 23




    checks and/or wire transfers and used by TORRES to benefit herself, WILHELM and the

    other co-conspirators .

            45.      During the course of the tax and money laundering scheme, TORRES filed

    hundreds of false tax returns with the IRS , seeking refunds totaling approximately $1.8

    million .

                                             OVERT ACTS

            46.      In furtherance of the conspiracy and to accomplish the purpose and objects

    thereof, the defendants and their co-conspirators committed and caused to be committed ,

    in the Southern District of Florida , and elsewhere , at least one of the following overt acts,

    among others:

                   a.      On or about January 19, 2017, TORRES deposited or caused to be

    deposited a check for $5,186 .70, drawn on the co-conspirator attorney's trust account,

    payable to M&K Multiservices, into a Suntrust account ending in 0398 , in the name M&K

    Multiservices.

                   b.      On or about April 20 , 2017, TORRES, WILHELM, or a co-conspirator

    mailed a fraudulently obtained tax refund check , for $2,944 .88 , issued in the name of

    client 1, to a co-conspirator in California .

                   c.      On or about September 20 , 2019 , TORRES caused the IRS to mail

    a tax refund check for $8,327.72 , issued in the name of client 4, to 3016 Stanford Road ,

    a property owned by TORRES and rented to WILHELM .

            All in violation of Title 189, United States Code , Section 371 .




                                                    14
Case 9:20-cr-80072-KAM Document 14 Entered on FLSD Docket 10/23/2020 Page 15 of 23




                                             COUNT 3
                                  (18 US.C. § 1001: False Statement)

       47 .       On or about March 12, 2018 , in Palm Beach County, in the Southern District

    of Florida , the defendant,

                            LAURA LUZ MARIA TORRES ROMERO,
                                a/k/a "Antonieta Vinkelried,"
                                a/k/a "Antonieta Winkelried,"
                               a/k/a "Antonieta Mena,"

    in a matter within the jurisdiction of the United States Department of Agriculture , a

    department of the executive branch of the Government of the United States , did knowingly

    and willfully make , and cause to be made , materially false , fictitious and fraudulent

    statements and representations , in that, in a recertification application to establish

    continued eligibility for food benefits , submitted to the Florida Department of Children and

    Families, acting on behalf of USDA, the defendant stated that her name was "Antonieta

    A. Mena ," that she was a United States Citizen , that her household consisted of six

    persons , that none of the six members of the household owned assets , that the only

    household income was the defendant's monthly Social Security disability payment, and

    that she paid monthly rent of $1 ,200 , when in truth and in fact, and as the defendant then

    and there well knew, her name was not "Antonieta A. Mena ," she was not a United States

    citizen , she did not have six people living in her household , she and other members of

    the household did own assets , she earned significantly more income than her monthly




                                                 15
Case 9:20-cr-80072-KAM Document 14 Entered on FLSD Docket 10/23/2020 Page 16 of 23




    Social Security disability payments , and she did not pay monthly rent of $1 ,200 , in

    violation of Title 18, United States Code , Section 1001 (a)(2) .

                                   FORFEITURE ALLEGATIONS

           48.    The allegations of this Information are re-alleged and by this reference fully

    incorporated herein for alleging criminal forfeiture to the United States of America of

    certain property in which the defendant, LAURA LUZ MARIA TORRES ROMERO, a/k/a

    Antonieta Vinkelried, a/k/a Antonieta Winkelried, a/k/a Antonieta Mena, has an

    interest.

           49.    Upon the conviction of a violation of, or a conspiracy to violate , Title 18,

    United States Code, Section 1546, as alleged in this Information , the defendant shall

    forfeit to the United States of America , pursuant to Title 18, United States Code , Section

    982(a)(6) , the following property:

                  (a)     any conveyance , including any vessel , vehicle , or aircraft used in the

    commission of such violation ; and

                  (b)     any property, real or personal -

                          (1)    that constitutes , or is derived from or is traceable to the

    proceeds obtained directly or indirectly from the commission of such violation ; or

                          (2)    that was used to facilitate , or was intended to be used to

    facilitate , the commission of such violation .

           50.     Upon the conviction of a violation of, or a conspiracy to violate , Title 18,

    United States Code, Section 1341 , as alleged in this Information, the defendant shall

    forfeit to the United States of America , pursuant to Title 18, United States Code , Section




                                                      16
Case 9:20-cr-80072-KAM Document 14 Entered on FLSD Docket 10/23/2020 Page 17 of 23




    982(a)(1 )(C) , any property, real or personal , which constitutes or is derived from proceeds

    traceable to such violation .

            51.    Upon the conviction of a violation of, or a conspiracy to violate , Title 18,

     United States Code, Section 641 , as alleged in this Information , the defendant shall forfeit

    to the United States of America , pursuant to Title 18, United States Code, Section

    981 (a)(1 )(C) , any property, real or personal, which constitutes or is derived from proceeds

    traceable to such violation .

            52.    Upon the conviction of a violation of, or a conspiracy to violate , Title 18,

    United States Code, Section 1956, as alleged in this Information, the defendant shall

    forfeit to the United States of America , pursuant to Title 18, United States Code, Section

    982(a)(1 ), any property, real or personal, involved in such violation, or any property

    traceable to such property.

            53.    The property which is subject to forfeiture includes , but is not limited to , the

    following real property known and numbered as indicated , to include all improvements,

    appurtenances , attachments and fixtures thereon :

            ( a)   1103 Green Pine Boulevard , D-1 , West Palm Beach, Florida;
            (b)    5211 Kim Court, West Palm Beach, F lorida;
            (c)    807 Belvedere Road, West Palm Beach, Florida;
            (d)    3331 Lake Avenue, West Palm Beach, Florida;
            (e)    1408 Parterre Drive, West Palm Beach, Florida;
            (f)    1229 Creek Side Drive, Wellington, F lorida;
            (g)    621 Hudso n Road, West Palm Beach, Florida;
            (h)    716 Briggs Street, West Palm Beach, F lorida;
            (i)    911 Green Street, West Palm Beach, Florida;
            U)     732 Forest Hill Boulevard, West Palm Beach, Florida;
            (k)    4524 Gun C lub Road, Suite 103 , West Palm Beach, Florida; and
            (1)    9434 Pinto Drive, Lake Worth, F lorida




                                                   17
Case 9:20-cr-80072-KAM Document 14 Entered on FLSD Docket 10/23/2020 Page 18 of 23




           All pursuant to Title 18, United States Code , Sections 982(a)(1 ), and (a)(6) , Title

     18, United States Code, Section 981 (a)(1 )(C) , as incorporated by Title 28 , United States

     Code , Section 2461 (c) , and the procedures outlined at Title 21, United States Code ,

    Section 853 .




    ARIANA FAJARDO ORSHAN
    UNITED STATES ATTORNEY




    ADRIENNE RABINOWITZ
    ASSISTANT




                                                  18
Case 9:20-cr-80072-KAM Document 14 Entered on FLSD Docket 10/23/2020 Page 19 of 23

                                                         UNITED STATES DI STRI CT COURT
                                                        SOUTII ERN DI STRI CT OF FLO RIDA

  UN ITED STATES OF AME RI CA                                                             20-80072-CR-Marra/Matthewman
                                                                          CASE '0. _ _ __ _ __ __ __ __ __ __
    V.

                                                                          CERTIFICATE OF TRIAL ATTORNEY*
  LAURA L UZ MARJA TORRES ROMERO, et al.
                                                                      D Superseding Case Information:
                                        Defendant .

  Co urt Division : (Select One)                                          New defendan t(s)          Yes    0
            Miam i _               Key West                               Number of new defendants
            FTL     ,              WPB                FTP                 Total number of coun ts

            I.         I have care full y considered the allegations of the ind ictment, the number of defendants, the number of
                       probable wi tnesses and the lega l com plexit ies of the lndictment/lnformation attached hereto.
           2.          I am aware that the information supp lied on thi s statement will be relied upon by th e Judges of thi s
                       Court in setting their calendars and sched uling criminal tri als under the mandate of the Speedy Tri al
                       Act, Title 28 U.S.C. Section 3 161.
           .,          Interpreter:    (Yes or No)              Yes
           .J.
                       List language and/or dialect             Soanish
           4.         This case will take~ days for the parties to try.
           5.          Please check appropri ate category and type of offense listed below:

                      (Ch«k only one)                                            (Chee, onl y one)

                                                            ✓
           I          0 to 5 days                                                Petty
           II         6 to 10 days                                               Mi nor
           Ill        11 to 20 days                                              Misdem.
           IV         2 1 to 60 days                                             Felony              ✓

           \I         61 days and over
           6.       Has thi s case previously been fil ed in thi s Distri ct Court?     (Yes or No)  No
            If yes: Judge                                        Case No.
            (A ttach copy of di positive order)                              --------------
            Has a complaint been filed in thi s matter?          (Yes or No)        Yes
            If yes: Magistrate Case No.                           20-m i-8229-DLB
            Related misce ll aneo us numbers:                     19-8220 through 19-8223-WM. 20-8246-WM
            Defendant(s) in federal custody as of
            Defendant(s) in state custody as of
             Rule 20 from the District of
                Is this a potential death penalty case? (Yes or No)                _ o_
           7.         Does thi s case originate from a matter pending in the Ce ntral Region of th e U. . Attorney's Office
                      prior to August 9, 20 13 (Mag. Ju dge Alicia 0. Valle)?           Yes               No ✓

           8.         Does this case originate from a matter pending in the orthern Region of the U.S. Attorney 's Office
                      prior to August 8, 20 14 (Mag. Judge Shani ek Maynard)?        Yes             No ,

           9.          Does thi s case originate from a matter pend ing in the Ce ntral Region of the U.S. Attorney's Office
                       prior to Octo ber 3, 20 19 (Mag. Judge Jared Strauss                                    -:::...!__


                                                                                 -1\.SSISTANT UN ITED STATES ATTORNEY
                                                                                  ADRJ NNE RABINOWlTZ
   *Penalty Sheet(s) attached;                                                                                      REV 6l5n 020

   ** Based on plea agreement.
Case 9:20-cr-80072-KAM Document 14 Entered on FLSD Docket 10/23/2020 Page 20 of 23




                                UNITED STATES DISTRJ T COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                           PENALTY SH EET


    Defendant's     ame :   LAURA LUZ MARIA TORRES ROMERO,
                                a/k/a Antonieta Vinkelried
                                a/k/a Antonieta Winkelried
                                a/k/a Antonieta Mena

               20-80072-CR-Marra/Matthewman
    Case No: - - - - -- - - - - - - - -
    Co unt #: 1

                  Conspiracy


           18 U.S.C. § 371

    ** Max. Penalty : Up to 5 years ' imprisonment, 3 years' supervised release, $250 000 fine or
    twice the gross gain or loss resulting from the offense, whichever is greater, and restitution.

    Count#: 2

                Conspiracy


           18   u.s.c. § 371
    ** Max. Penalty: Up to 5 years' imprisonment, 3 years ' supervised release, $250,000 fine or
    twice the gross gain or loss resulting from the offense. whichever is greater, and restitution.

    Co unt#: 3

                 False Statement


           18   u.s.c. § 1001
    ** Max. Penalty: Up to 5 years' imprisonment, 3 years' supervised release, $250 000 fine or
    twice the gross gain or loss resulting from the offense, whichever is greater, and restitution.

    *Refers only to possible term of incarceration, does not include possible fin es, restitution,
    special assessments, parole terms, or forfeitures that may be ap plicable.
Case 9:20-cr-80072-KAM Document 14 Entered on FLSD Docket 10/23/2020 Page 21 of 23




                                  ITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                            PE ALTY SHEET


    Defendant's     amc :   Melanie Wilhelm
                            --------------------
    Case   o:     20-80072-CR-Marra/Matthewman
    Coun t #: 1

                  Conspiracy


           18   u.s.c. § 371
    ** Max. Penalty: Up to 5 years ' imprisonment, 3 years ' supervised release $250 000 fine or
    twice the gross gain or loss resulting from the offense, whichever is greater, and restituti on.

    Count #:2

                Conspiracy


           18 U.S.C. § 371

    ** Max. Penalty : Up to 5 years' imprisonment, 3 year supervised release, $250,000 fine or
    twice the gross gain or loss resulting from the offense, whi chever is greater, and restitution .




    *Refers on ly to possible term of in carceration, does not incl ud e possible fines, re titution,
    special assessments, parole terms, or forfeitures th at may be applicable.
Case 9:20-cr-80072-KAM Document 14 Entered on FLSD Docket 10/23/2020 Page 22 of 23



 AO 455 (Rev 01/09) Wai ver ofan lnd,c tmcnt


                                        UNITED STATES DISTRICT COURT
                                                           for the
                                                 Southern Distri ct of Florida

                   United States of Am erica                  )
                                  V.                          )      Case No.
                                                              )
      LAURA LUZ MARIA TORRES ROMERO,
a/k/a Antonieta Vinkelried , a/k/a Antonieta Winkelried ,     )        20-80072-CR-Marra/Matthewman
                                -       -                     )
                              Defendant
                    a/k/a Antonieta Mena
                                               WAIVER OF AN INDJCTMENT

         I understand that I have been accused of one or more offenses punishabl e by imprisonment for more than one
 year. I was advi sed in open court of my ri ghts and the nature of the proposed charges against me.

         After recei ving thi s advice, I waive my right to prosecution by indictment and consent to prosecution by
 information.



 Date:   --------                                                                       Defendant 's signa111re




                                                                                  Signn111re of defe11dnnt ·s allnmey


                                                                                          -Bruce
                                                                                            - - Zimet
                                                                                                 - -
                                                                                 Prim ed name of defe11dam ·s auomey




                                                                                          Judge ·s signature



                                                                                    Judge ·sprinted name and title
Case 9:20-cr-80072-KAM Document 14 Entered on FLSD Docket 10/23/2020 Page 23 of 23



AO 455 (Rev 0 1/09) Waiver ofan lndic tmenl


                                       UNITED STATES DISTRICT COURT
                                                          for th e
                                                Southern Distri ct of Florida

                  United States of America                   )
                                 V.                          )      Case No.
                      Melanie Wilhelm                        )
                                                             )
                                                                     20-80072-CR-Marra/Matthewman
                                      -                      )
                             Def endant


                                              WAIVER OF AN INDICTMENT

        I understand that I have been accused of one or more offenses punishable by imprisonment fo r more than one
year. I was adv ised in open co urt of my rights and the nature of the proposed charges aga inst me.

       After receiving this advice, I wa ive my right to prosecuti on by indictment and consent to prosecution by
informati on.



Date:
                                                                                        Defe ndant 's signature




                                                                                 Sig11ar11re of defendant ·s allom ey


                                                                                           David Olson
                                                                                Pri111ed name of defendant ·s a f/ om ey




                                                                                          Judge 's signature



                                                                                   Judge ·s printed name and title
